Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

Election
Applicant’s election without traverse of species thiosulfates for type A and Vulvovaginal candidiasis for type B in the reply filed on 5/25/2020 is acknowledged. Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 15 and 17-33 are under examination. 

Priority
This application is a 371 of PCT/EP2017/054701 (filed 3/1/2017) which claims foreign application FRANCE 165 1717 (filed 3/1/2016). 

The amendment to specification is accepted.

Claim Objections
Claims 17 and 26 are objected to because of the following informalities:  the Markush group listed in the claim is not written in standard Markush language (such as “selected from the group consisting of...and ..." or “is any one of …or …).  Appropriate correction is required.
2173.05(h) Alternative Limitations - 2100 Patentability
2173.05(h) Alternative Limitations
I.    MARKUSH GROUPS
…When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper…

Maintenance of Rejections:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 15 and 17-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Nivoliez (WO 2014/009349, IDS, English translation provided as cited) and Liu (US20100151026, IDS) in view of Blanch (WO2016/003870).
Nivoliez teaches method (for claims 15, 22 and 33, page 7, line 12++) of treating candidiasis (Candida albicans as pathogens, page 8, Example 1, claim 17) by administering composition comprising i) 1010 CFU (page 7, line 30++, claim 15) of Lactobacilli rhamnosus (page 6, line 13++, claim 26); and ii) at least 100 mg of thiosulfates (page 7, line 15++, claims 18-20). For Claims 27 and 33: the reference teaches the candidiasis is vulvovaginal candidiasis (page 1, line 20++ and page 5, line 22++). For Claims 28-30: the reference teaches the composition is formulated to be administered in one dose, once per day (page 7, line 26++) for vaginal administration (page 7, line 12++) in capsules/tablets for immediate-release (page 7, line 13++).
Nivoliez does not explicitly teach the therapeutic active agent at least 2x1010 -1012 CFU of lactobacilli as recited in claims 15 and 23-25, 45-80 mg of thiosulfates as recited in claim 21 and the composition is in the form of a multilayer tablet for immediate-release and sustained-release (with HPMC) as recited in claims 31-32. 
Liu teaches method of treating vaginal infection by administering Lactobacillus (page 8, [0089]++) from about 107 CFU to about 1012 CFU per administration/dose (page 8, [0091], line 6++) at desired dose and frequency for prophylactic purpose (page 9, [0093]++).
Blanch teaches layered tablet dosage form of probiotics comprising a first/immediate release and a second/sustained release layer (page 27, claims 1-3) wherein the multilayered dosage comprising hydroxypropyl methylcellulose (HPMC) for retarded release (page 19, Example 4, line 20++) to achieve targeted delivery of probiotics in a timely fashion (page 2, line 21++).
For Claims 15 and 21 concerning the amount of lactobacilli and the concentration of thiosulfates, it would have been obvious to optimize the amount of lactobacilli and the concentration as claimed because Nivoliez teaches optimal modes of administration (page 7, line 21++) the concentration range of thiosulfate from 100 mg -200 mg (page 7, line 21++) to better potentiate the anti-pathogenic effect of lactobacilli. 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed concentration is obvious over the cited references, which is “close enough” and the reference provide motivation to achieve/obtain desirable treatment results.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use claimed amount of lactobacilli and thiosulfate in a multilayered tablet for targeted delivery of the claimed composition to treat infection.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches treating infection with probiotics and Nivoliez teaches the use of thiosulfate to potentiate the anti-pathogens effect of lactobacillus (abstract) and Blanch teaches targeted delivery of probiotics in a timely fashion (page 2, line 21++) by using layered tablet dosage form comprising HPMC for retarded release (page 19, Example 4, line 20++). In addition, it would have been obvious to one skilled in the art to optimize the concentration of the components as taught by Nivoliez and Liu to achieve the predictable result of treating infection/candidiasis.
.  

Response to Argument
Applicant’s arguments filed 11/13/2020 have been fully considered but they are not persuasive.
Applicant argued that Nivoliez teaches half the claimed amount of lactobacilli in the pharmaceutical composition which is not used as first-line treatment of candidiasis.
It is the examiner’s position that “as a first-line treatment” only recites the intended use of the claimed method without providing patentable/structural limitations to the claimed active method step. Nivoliez teaches the claimed method step to treat vulvovaginal candidiasis (page 1, line 20++ and page 5, line 22++), and there is no evidence in Nivoliez’s teaching the excludes the treatment as first-line treatment. Furthermore, no specific dosage amount is claimed (as a first-line treatment), and Nivoliez teaches optimization of administration including dosing schedules and dosage forms based on patient’s condition, thus administering the claimed amount of lactobacilli to treat the same condition/patient with anticipated success is well within the ordinary skill of a person in the art. 
Applicant argued that first, as explained in Nivoliez, lactobacilli is used to restore the balance of the vaginal flora not as a treatment to eliminate pathogen and is often insufficient to fight an infection; second the lactobacilli of the present composition are live biotherapeutic products not chemical wherein increasing the LBP dose will not necessarily trigger an increase in the treatment effectiveness.
It is the examiner’s position that the cited explanation in Nivoliez (page 2, lines 25-27) only applied to the state of art before Nivoliez’s method and to highlight the need to potentiate the anti-pathogenic effect of lactobacilli. Nivoliez teaches administering the composition (lactobacilli/thiosulfate) to inhibit/eliminate the growth of pathogen (page 3, line 23++). Secondly, the claim as written does not limit the composition to “Live Biotherapeutic Producs”, and Nivoliez teaches optimization of administration including dosing schedules and dosage forms based on patient’s condition, thus administering the claimed amount of lactobacilli to treat 
Applicant argued that Liu discloses no sulfur-containing compound is used in combination with lactobacilli.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that Liu is cited for the teaching of treating vaginal infection by administering Lactobacillus (page 8, [0089]++) from about 107 CFU to about 1012 CFU per administration/dose (page 8, [0091], line 6++), thus in view of Nivoliez’s teaching of use of thiosulfate to potentiate the anti-pathogenic effect of lactobacillus, it is obvious for a person of ordinary skill in the art to combine the teachings of Liu to optimize the administration including dosing schedules and dosage forms based on patient’s to treat the same condition/patient with anticipated success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 15, 18-20 and 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 10, 12-13 and 18-21 of co-pending US application No. 15899273. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to method of administering a composition comprising lactobacilli bacteria and thiosulfate, while the co-pending application directs to treating a urogenital infection whereas the instant application treats candidiasis, therefore the method of instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Argument
Applicant requests that the rejection be held abeyance until such time as patentable subject matter is determined, therefore the rejection is maintained. 

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653